Name: Commission Regulation (EEC) No 1577/84 of 6 June 1984 amending Regulation (EEC) No 977/84 concerning the putting up for sale on the internal market of 142600 tonnes of common wheat of bread-making quality held by the Danish intervention agency and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 151 /24 Official Journal of the European Communities 7. 6. 84 COMMISSION REGULATION (EEC) No 1577/84 of 6 June 1984 amending Regulation (EEC) No 977/84 concerning the putting up for sale on the internal market of 142 600 tonnes of common wheat of bread-making quality held by die Danish intervention agency and amending Regulation (EEC) No 1687/76 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 8 (4) thereof, Whereas Council Regulation (EEC) No 1146/76 of 17 May 1976 on particular and special intervention measures for cereals (3) lays down the general rules applicable in this field ; Whereas, for the 1983/84 marketing year, the market in common wheat shows an imbalance between supply and demand which has resulted in particularly large deliveries into intervention ; Whereas the accumulation of these stocks of common wheat combined with budgetary constraints threatens to create serious disturbances in the operation of the common organization of the market, particularly at intervention level ; Whereas, in order to remedy this situation, measures have been taken to facilitate the disposal on the Community market of the stocks held by the interven ­ tion agencies, in particular in the case of Denmark ; whereas these measures, which have taken the form of the sale of common wheat for use in animal feeding ­ stuffs, expired on 31 March 1984 ; Whereas the envisaged action should produce its full effect before the beginning of the 1984/85 marketing year ; whereas the period of validity of Commission Regulation (EEC) No 977/84 (4), as amended by Regu ­ lation (EEC) No 1313/84 (*), should therefore be extended by one month ; Whereas, however, the special terms applicable as regards the prices should therefore be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 977/84 is hereby amended as follows : 1 . The second paragraph of Article 2 is replaced by the following : The invitation to tender shall be open for the period April until 28 June 1984.' 2. Article 3 ( 1 ) is replaced by the following : ' 1 . By way of derogation from Article 5 ( 1 ) and (2) of Regulation (EEC) No 1836/82, successful tenders must offer a price at least equivalent to 220,81 ECU per tonne.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. I. O OJ No L 130, 19 . 5. 1976, p. 9 . 0 OJ No L 99, 11 . 4. 1984, p . 9 . Ã  OJ No L 125, 12. 5. 1984, p. 36.